IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2013-CA-01805-COA



ROBERT L. SPOTSWOOD                                                       APPELLANT

v.

LORI DANIEL SPOTSWOOD                                                       APPELLEE

DATE OF JUDGMENT:                        09/27/2013
TRIAL JUDGE:                             HON. RAY HILLMAN MONTGOMERY
COURT FROM WHICH APPEALED:               RANKIN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                  SHARON PATTERSON THIBODEAUX
ATTORNEY FOR APPELLEE:                   JEFFREY BIRL RIMES
NATURE OF THE CASE:                      CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                 DENIED WIFE’S REQUEST FOR
                                         SEPARATE MAINTENANCE AND
                                         ORDERED HUSBAND TO REIMBURSE
                                         WIFE FOR HEALTH-INSURANCE
                                         PREMIUMS AND PAY ONE-HALF OF
                                         MORTGAGE PAYMENTS
DISPOSITION:                             REVERSED AND RENDERED – 09/01/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., BARNES AND FAIR, JJ.

      IRVING, P.J., FOR THE COURT:

¶1.   In this appeal, this Court is asked to decide whether, after denying Lori Spotswood’s

request for separate maintenance, the Chancery Court of Rankin County erred in ordering

her husband, Robert Spotswood, to reimburse her for health insurance premiums and to pay

one-half of the monthly mortgage payment for the marital home.

¶2.   Finding that the chancery court erred, we reverse its judgment and render judgment
in Robert’s favor.

                                           FACTS

¶3.    Robert filed a complaint for divorce, and Lori filed a counterclaim, requesting

separate maintenance. Upon motion by Robert, the chancery court dismissed his complaint.

Trial was held on the issue of separate maintenance, and the chancery court denied Lori’s

counterclaim. However, the court ordered Robert to reimburse Lori for his insurance

premiums that she pays through her employment and to pay one-half of the mortgage

payments for the marital home that Robert and Lori jointly own. We collectively refer to the

reimbursements and the mortgage payments as “the payments.” Robert appeals from the

judgment ordering him to make the payments.

                                       DISCUSSION

¶4.    The standard of review of a chancery court’s decree is abuse of discretion. McNeil

v. Hester, 753 So. 2d 1057, 1063 (¶21) (Miss. 2000) (citation omitted). “[F]or questions of

law, the standard of review is de novo.” Id. (citation omitted).

¶5.    On appeal, Robert argues that the chancery court committed reversible error in

ordering him to make the payments because, in doing so, it essentially granted Lori’s request

for separate maintenance after finding that she was not entitled to it. He also argues that

Lori was not entitled to separate maintenance because she significantly contributed to the

separation. In response, Lori points out that Robert testified that he was willing to reimburse

her for the insurance premiums. She argues that although the chancery court denied her

request for separate maintenance, it exercised its inherent equitable powers when it ordered



                                              2
Robert to pay one-half of the mortgage payments in order to “protect[] Robert’s equitable

interest in the marital home through[out] the separation.” Lori asks this Court to “affirm the

equitable power of [the] chancery court to fashion an appropriate remedy[.]”

¶6.    In the final judgment, the chancery court found that Robert and Lori were equally at

fault for the separation. The court also found that Robert should reimburse Lori for the

monthly health insurance premium that she pays, through her employment, for his health

coverage and one-half of the mortgage payment for the marital home. In an order of

clarification, the court left in place the previously ordered payments but specifically found

that Lori was not entitled to separate maintenance.

¶7.    In Pool v. Pool, 989 So. 2d 920, 927 (¶¶20-21) (Miss. Ct. App. 2008) (internal

citations and quotation marks omitted), this Court stated:

       Separate maintenance is [a] court[-]created equitable relief based upon the
       marital relationship. The purpose of a decree for separate maintenance is to
       compel the husband to resume cohabitation with his wife or to provide for her
       separate maintenance. . . . The [chancery court] may award separate
       maintenance when (1) the parties have separated without [substantial] fault by
       the [requesting party;] and (2) the [nonrequesting party] has willfully
       abandoned the [requesting party] and [has] refused to [provide] support
       [therefor].

(Emphasis added).

¶8.    For a chancery court to award separate maintenance, it must first find that the

aforementioned requirements have been met. Once those requirements are met, then the

court may, in its discretion, award support. However, if the court finds that separate

maintenance is unwarranted, it cannot, in the name of equity, do an end-run around what the

law forbids by ordering one spouse to undertake certain financial obligations for the benefit

                                              3
of the other spouse. In this case, because the chancery court found that Lori was not entitled

to separate maintenance, the chancery court lacked the authority to order Robert to make the

payments.

¶9.    To be clear, we do not address the issue of whether the chancery court erred in

denying Lori separate maintenance, as that issue is not before this Court. Nor should

anything in this opinion be interpreted as holding that Lori is required to continue to pay

Robert’s insurance premiums or the entire mortgage payment without reimbursement from

Robert. As to the latter, the mortgage contract dictates the obligations of the parties. We

only hold that the chancery court erred as a matter of law in ordering Robert to make the

payments after denying Lori’s request for separate maintenance. Accordingly, we reverse

the chancery court’s judgment as to the payments and render judgment in favor of Robert.

¶10. THE JUDGMENT OF THE CHANCERY COURT OF RANKIN COUNTY IS
REVERSED AND RENDERED. ALL COSTS OF THIS APPEAL ARE ASSESSED
TO THE APPELLEE.

    LEE, C.J., GRIFFIS, P.J., BARNES, ISHEE, CARLTON, MAXWELL, FAIR
AND WILSON, JJ., CONCUR. JAMES, J., CONCURS IN PART WITHOUT
SEPARATE WRITTEN OPINION.




                                              4